Citation Nr: 1759148	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968, during the Vietnam Era, which included service in the Republic of Vietnam.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran expressed a desire to withdraw the appeal of his service connection claim for bilateral hearing loss during the May 2017 Board videoconference hearing.

2.  The Veteran suffers from tinnitus, which had it onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the service connection claim for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

During the May 2017 Board videoconferencing hearing, the Veteran expressed his desire to withdraw the appeal of his service connection claim for bilateral hearing loss.  May 2017 Board Hearing Transcript at 2. 

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal of the service connection claim for bilateral hearing loss, there is no allegation of error of fact or law remaining for the Board to adjudicate.  

II.  Service Connection for Tinnitus

The Veteran contends that his tinnitus stems from his service.  See May 2012 Veteran's Application for Compensation and/or Pension; August 2013 Notice of Disagreement (NOD); see generally May 2017 Board Hearing Transcript.

More specifically, the Veteran avows his tinnitus was caused by an in-service head injury he sustained in the summer of 1967 while serving in Vietnam.  August 2013 NOD; see also May 2017 Board Hearing Transcript at 4.  He was participating in a running exercise when he tripped and ran into a telephone pole at full speed.  August 2013 NOD; see also May 2017 Board Hearing Transcript at 2-3.  He hit the pole hard enough to knock him unconscious.  He also shattered the glasses he was wearing and sustained a laceration above his right eye.  August 2013 NOD.  Following this incident, he began experiencing tinnitus.  May 2017 Board Hearing Transcript at 2-4, 6.

While a review of the Veteran's service treatment records is negative for any complaints, treatments, or diagnosis of a head injury, the Board notes a May 23, 1967 Chronological Record of Medical Care notes his glasses were broken.  Just over a week later, a June 3, 1967 Chronological Record of Medical Care notes he had stitches removed without further information.

The Veteran was afforded a VA examination in July 2013.  See July 2013 Hearing Loss and Tinnitus VA Examination Report.  At that time, he reported experiencing recurrent ringing in his ears since service.  More specifically, he claimed it began while he was serving in Vietnam.  The VA examiner attributed his tinnitus to his bilateral hearing loss, which the VA examiner determined was less likely than not caused by or otherwise related to his hazardous noise exposure in service. 

The July 2013 VA examiner did not have an opportunity to consider the Veteran's lay statements detailed above because he first submitted them in his August 2013 NOD.  As such, the July 2013 Hearing Loss and Tinnitus VA Examination Report is inadequate to adjudicate this claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  

Aside from the July 2013 Hearing Loss and Tinnitus VA Examination Report there is no other pertinent medical evidence of record.  However, this is of no moment, as tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  Accordingly, the Board acknowledges the Veteran's lay statements are competent in all respects.  Furthermore, as his lay statements have been consistent with each other and the other evidence of record, the Board finds they are credible and probative as well.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

At this juncture, the Board notes that tinnitus is included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. 
§ 3.303(b), 3.307(a), and 3.309(a) because it has been recognized as an organic disease of the nervous system for VA compensation purposes.  As in this instance, where a chronic disease has been shown in service, a subsequent manifestation of the same, however remote, will be service connected without evidence of chronicity and continuity, unless it is clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Here, the evidence outlined above establishes the onset of tinnitus in service, which has continued to the present day.  With respect to intercurrent causes, during the May 2017 Board videoconference hearing, the Veteran explicitly denied any hazardous noise exposure post-separation, and there is no evidence of record to the contrary.  May 2017 Board Hearing Transcript at 5.  

In light of the above, the Board finds the preponderance of the evidence supports presumptive service connection for the Veteran's tinnitus as a chronic disease.  
38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).


ORDER

The service connection claim for bilateral hearing loss is withdrawn.

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


